

EXHIBIT 10.01-10
[Execution Copy]














AMENDMENT NO. 10 TO THE
ARIZONA NUCLEAR POWER PROJECT
PARTICIPATION AGREEMENT
APS Contract No.: 4172-419.00
















NOVEMBER 21, 1985











--------------------------------------------------------------------------------





AMENDMENT NO. 10 TO THE
ARIZONA NUCLEAR POWER PROJECT
PARTICIPATION AGREEMENT


l.
Parties:

The Parties to this Amendment No. 10 to the Arizona Nuclear Power Project
Participation Agreement, hereinafter referred to as "Amendment No. 10", are:
ARIZONA PUBLIC SERVICE COMPANY, a corpora­tion organized and existing under and
by virtue of the laws of the State of Arizona, hereinafter referred to as
"Arizona"; SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT AND POWER DISTRICT, an
agricultural improvement district organized and existing under and by virtue of
the laws of the State of Arizona, hereinafter referred to as "Salt River
Project"; SOUTHERN CALIFORNIA EDISON COMPANY, a corporation organized and
existing under and by virtue of the laws of the State of California, hereinafter
referred to as "Edison"; PUBLIC SERVICE COMPANY OF NEW MEXICO, a corporation
organized and existing under and by virtue of the laws of the State of New
Mexico, hereinafter referred to as "PNM"; EL PASO ELECTRIC COMPANY, a
corporation orga­nized and existing under and by virtue of the laws of the State
of Texas, hereinafter referred to as "El Paso"; and SOUTHERN CALIFORNIA PUBLIC
POWER AUTHORITY, a joint powers agency organized and existing under and by
virtue of the laws of the State of    California , doing business in the State
of Arizona as SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY ASSOCIATION,
hereinafter referred to as "SCPPA".






--------------------------------------------------------------------------------





2.
Recitals:

2.1
Arizona, Salt River Project, Edison, PNM, El Paso and SCPPA are parties to a
certain agreement entitled Arizona Nuclear Power Project Participation
Agreement, dated as of August 23, 1973, as amended by Amendment No. 1, dated as
of January 1, 1974, Amendment No. 2, dated as of August 28, 1975, Amendment No.
3, dated as of July 22, 1976, Amendment No. 4, dated as of December 15, 1977,
Amendment No. 5, dated as of December 5, 1979, Amendment No. 6, dated as of
September 28, 1981, Amendment No. 7, dated as of March 4, 1982, Amendment No. 8,
dated as of June 17, 1983, and Amendment No. 9, dated as of June 12, 1984,
hereinafter, as so amended, referred to as the "Participation Agreement".

2.2
The Participants desire to amend the Participation Agreement to make provision
for sale and leaseback financing transac­tions involving the Participants.

3.
Agreement:

3.1
In consideration of the terms and conditions contained in this Amendment No. 10
to the Participation Agreement, the parties agree as follows:

4.    Effective Date:
4.1
This Amendment No. 10 shall become effective when executed by all Participants.







-2-

--------------------------------------------------------------------------------





5.
Amendment No. 10 to the Participation Agreement:

5.1.
Section 3.43 is hereby deleted in its entirety and a new Section 3.43 is added
as follows:

"3.43 Participant: Any party hereto and any successor or assignee of such party
under Section 15.2 or Section 15.3 and any Transferee under Section 15.10
hereof."
5.2.
Section 3.46 is deleted in its entirety and a new Section 3.46 is added as
follows:

"3.46 Project Agreements: This Participation Agreement, any Construction
Agreement, any Nuclear Fuel Agreement, but excluding any Nuclear Fuel Agreements
for the supply of Uranium Concentrates to which all Participants are not
parties, and any agreements between the Participants or any of them and any
third party for land, land rights or water rights for ANPP, as such agreements
are originally executed or as they may there­after be supplemented or amended
and any other agreements as the Participants agree to designate as Project
Agreements. Project Agreements shall not include any deed of trust, mortgage,
indenture, security agreement or any agreement or instrument relating to a sale
and lease­back transaction, unless the Participants shall otherwise agree."


5.3.
Section 4.1 is deleted in its entirety and a new Section 4.1 is added as
follows:

"4.1 Except as otherwise permitted in Section 15.l.l(b) hereof, each Participant
shall accept, acquire and own an undivided interest as a tenant in common in
ANPP and all Project Agreements in proportion to its Generation Entitlement
Share, but excluding (i) Option and Purchase of Effluent Agreement, Agreement
No. 13904, dated April 23, 1973, between Arizona and Salt River Project and the
Cities of Phoenix, Glendale, Mesa, Scottsdale and Tempe and the Town of
Youngtown, except to the extent only that said agreement governs the rights and
obliga­tions for the purchase and delivery of wastewater efflu­ent required for
Construction Work, Operating Work and Capital Improvements and (ii) any Project
Agreement which by its terms establishes an ownership interest or rights




-3-

--------------------------------------------------------------------------------





of any Participant in the subject matter thereof which differs from its
Generation Entitlement Share under this Participation Agreement."
5.4.
The caption of Section 15 is hereby amended to read:

"15. Mortgage, Sale and Leaseback and Transfer of Interest:".
5.5.
Section 15.l is hereby deleted in its entirety and a new Section 15.l is added
as follows:

"15.l
The following provisions shall apply to the right of each Participant to enter
into mortgage and sale and leaseback transactions.

"15.l.l
Each Participant shall have the right at any time and from time to time to

"(a) mortgage, create or provide for a security interest in or convey in trust
all or a part of its ownership share in ANPP, together with an equal interest in
the Project Agreements, to a trustee or trustees under deed of trust,
mort­gage or indenture or to a secured party or parties under a security
agreement, as security for its present or future bonds or other obligations
or securities, and to any successors or assigns thereof, or
"(b) sell and lease back, under a net lease having a primary term of not less
than 25 years, all or any part of its interest in a Generating Unit and Capital
Improvements made from time to time with respect thereto, together with all or
any part of its Generation Entitlement Share with respect to such Generating
Unit or part thereof, to a trustee or trustees under a grantor trust or trusts
and to any successors or assigns thereof,
"without need for the prior written consent of any other Participant and without
such mortgagee, trustee, secured party or lessor under such sale and leaseback
transaction assuming or becoming in any respect obligated to perform any of the
obligations of such Participant; provided, however, at or prior to any sale and
leaseback pursuant to clause (b) of this Section 15.l.l, the conditions to
such transaction set forth in Section 15.6 hereof shall have been satisfied.








-4-

--------------------------------------------------------------------------------





"15.l.2    Each lessor under a sale and leaseback transaction permitted under
clause (b) of Section 15.l.l shall have the right at any time and from time to
time to mort­gage, create or provide for a security interest in or convey in
trust all or any part of its ownership share in ANPP to a trustee or trustees
under deed of trust, mortgage or indenture or to a secured party or parties
under a security agreement, as security for its present or future bonds or other
obligations or securities, and to any successors or assigns thereof, without
need for the prior written consent of any Participant and without such
mortgagee, trustee or secured party assuming or becoming in any respect
obligated to perform any of the obligations of the Participants."
5.6.
Section 15.2 is amended (i) to redesignate such Section as "15.2.l", (ii) by the
addition of a new introductory Section 15.2 as follows:

"15.2 The following provisions shall apply to the exercise of rights in respect
of transactions permitted by Section 15 .1."
and (iii) by the addition of a new Section 15.2.2 which reads as follows:
"15.2.2 From and after, but in no event prior to, the date of a rejection or
deemed rejection by any receiver, referee or trustee in bankruptcy or
reorganization of any Participant of the lease or other executory contract
con­stituting part of a sale and leaseback transaction relat­ing to ANPP to
which such Participant is a party, the lessor in such sale and leaseback
transaction (or any mortgagee, trustee or secured party under present and future
deeds of trust, mortgages, indentures or security agreements of such lessor and
any successor or assignee thereof, and any receiver, referee or trustee in
bank­ruptcy or reorganization of such lessor and any successor by action of law
or otherwise, and any purchaser, trans­feree or assignee of any thereof) may
(subject, however, to the rights of the other Participants under the Project
Agreements, including but not limited to, Section 23 hereof), without need for
the prior written consent of any other Participant, (i) succeed to and acquire
all the rights, titles and interests of such Participant in ANPP




-5-

--------------------------------------------------------------------------------





and the Project Agreements, to the extent, but only to the extent, of the
Generating Unit (or portion thereof) and the portion of such Participant's
Generation Entitlement Share acquired by such lessor in such transaction, and
(ii) take over possession of or foreclose upon said property, rights, titles and
interests of such Participant, and in such event such lessor or other party
shall assume and be obligated fully to perform and dis­charge all obligations
arising thereafter hereunder and under any other Project Agreement of such
Participant to the extent, but only to the extent, of the Generating Unit (or
portion thereof) and the portion of such Participant's Generation Entitlement
Share subject to such transaction."
5.7.
Section 15 is amended by the addition of Sections 15.6, 15.7, 15.8, 15.9 and
15.10 which read as follows:

"15.6 The right of a Participant to enter into a sale and leaseback transaction
as provided in clause (b) of Section 15.1.1 is subject to the following:


"15.6.1 The other Participants shall have received (1) an instrument of each
lessor party to such transac­tion confirming the matters set forth in Section
15.6.3.2 hereof, (2) a certificate of such Participant to the effect that such
transaction will satisfy the conditions set forth in Section 15.6 hereof, and
all other provi­sions of this Participation Agreement, and (3) an opinion of
counsel to such Participant with respect to the mat­ters set forth in Sections
15.6.3.l and 15.6.3.4 hereof and to the effect that the documents and agreements
relating to such transaction are not inconsistent with the requirements of
Section 15.6.3 hereof.


"15.6.2 The Administrative Committee, based upon the instrument, the certificate
and the opinion described in Section 15.6.l, shall have found, by unanimous
resolu­tion, such transaction to be consistent with Section 15 hereof. The
representative of any Participant need not join in such finding if such
transaction (1) is inconsis­tent with Section 15 hereof or (2) may, in some
manner, materially impair the rights of such Participant to retain or obtain tax
benefits arising from its property interest in ANPP.


"15.6.3 Such transaction, and the documents and agreements relating thereto,
shall provide that:


"15.6.3.l The rights and remedies of the parties thereto shall be subject and
subordinate to the rights and remedies of the Participants (other than (i) the
Participant party thereto or (ii) any person who shall become a Participant in
respect of the lessor's interest




-6-

--------------------------------------------------------------------------------




in ANPP under such transaction) under the Project Agreements;


"15.6.3.2 Except as provided in Sections 15.2.2 , 15.6.4 and 15.10 hereof, the
Participant party thereto shall be and remain the sole "Participant" for all
purposes of this Participation Agreement and the sole representative (with power
to bind each lessor party to such transaction and each mortgagee, trustee and
secured party of such lessor described in Section 15.l.2 hereof) in all dealings
with the other Participants in relation to·the property, rights, titles and
interests of such Participant transferred pursuant to such transaction;


"15.6.3.3 Any right conferred by Section 15.2 .2 hereof shall be exercised only
in concert (through a single nom­inee, agent, receiver or subsequent transferee)
with sim­ilar rights conferred by Section 15.2.2 hereof on parties to other sale
and leaseback transactions involving the same Participant and interests in the
same Generating Unit;


"15.6.3.4 All right to partitionment with respect to the interest acquired shall
be waived by the lessor party to such transaction;


"15.6.3.5 Upon the expiration of the lease in such transaction and upon the
Participant party thereto fail­ing to purchase all the right, title and interest
in ANPP and contractual rights related thereto necessary for the operation of
such interest (a "Lessor's Interest") acquired by the lessor in such
transaction, such lessor shall entertain cash bids from each other Participant
for such Lessor's Interest; and


"15.6.3.6 The provisions of such transaction respon­sive to the foregoing
Sections of this Section 15.6.3 shall remain in full force and effect until such
time as the Administrative Committee shall otherwise consent.


"15.6.4 Such transaction may provide that the author­ity of the Participant
party thereto described in Section 15.6.3.2 hereof shall not extend to approval
of any amendment to the Participation Agreement the effect of which would be to
reduce the Generation Entitlement Share in which the lessor or lessors party to
such trans­action have acquired an interest.


"15.7 Except to the extent provided in Section l5.10 hereof, a Participant shall
not be released from any obligation under the Project Agreements notwithstanding




-7-

--------------------------------------------------------------------------------





any assumption of, or agreement to perform or discharge in whole or in part,
such obligation by any other person in connection with a sale and leaseback
transaction.
"15.8 Anything in a sale and leaseback transaction to the contrary
notwithstanding: (1) the rights and reme­dies of the parties thereto shall be
subject and subordi­nate to the rights and remedies of the Participants under
the Project Agreements (including but not limited to Section 23 hereof), other
than (i) the Participant party thereto and (ii) any person who shall become a
Participant in respect of the lessor's interest in ANPP under such transaction;
(2) no other Participant shall incur any obligations or liabilities in respect
of such transaction; and (3) the lessor party thereto shall be bound by the
provisions of Section 21 hereof (other than Section 2l.3) to the same extent as
if such lessor were a Participant.
"15.9 If a Participant enters into a sale and leaseback transaction as provided
in clause (b) of Section 15.1.1. such Participant shall indemnify all other
Participants against any costs and expenses incurred by them because of such
Participant's entering into such transaction.
"15.10 Upon a lease or sale to a person, partnership, corporation or
governmental corporation or agency engaged in the generation, transmission or
distribution of Energy (other than the Participant originally party to such
transaction) (a "Transferee") of a Lessor's Interest acquired by a lessor in a
sale and leaseback transaction:
"15.10.1 The Transferee shall be and become the sole "Participant" for all
purposes of this Participation Agreement and the sole representative (with power
to bind any lessor) in all dealings with the other Participants in relation to
such interest;
"15.10.2 The Transferee (1) shall assume and agree, and be deemed to have
assumed and agreed, fully to per­form and discharge all obligations under the
Project Agreements relating to such interest to the extent aris­ing subsequent
to such lease or sale, except obligations in respect of decommissioning and
removing from service the Generating Unit to which such interest relates (the
"Termination Obligation"), (2) if such Transferee was not previously a
Participant, may assume and agree fully to perform and discharge all or any part
of the Termination Obligation and, (3) if such Transferee is and was previously
a Participant, shall assume and agree, and be




-8-

--------------------------------------------------------------------------------





deemed to have assumed and agreed, fully to perform and discharge the
Termination Obligation;


"15.10.3 The Participant originally party to such transaction shall thereupon,
with the consent (which con­sent shall not be withheld by any Participant unless
a release would, in some manner, materially impair or mate­rially adversely
affect the rights of such Participant under this Participation Agreement or the
rights or secu­rity of obligation holders of such Participant) of each other
Participant, be released from all obligations under the Project Agreements so
assumed and agreed to by the Transferee but only to the extent of such
assumption and agreement; and


"15.10.4 The Transferee shall furnish to each other Participant evidence of such
sale or lease and such assumption and agreement."


5.8.
Section 20.8 is amended by the addition of the following sentence at the end
thereof:

"Each Participant shall have the right to have any lessor (and any trustee or
trustees under a deed of trust, mort­gage or indenture or any secured party or
parties under a security agreement) in a sale and leaseback transaction named on
all or any of the Project Insurance policies as loss payee or additional insured
as its interest may appear, by notice in writing to the Project Manager or
Operating Agent given in writing not less than thirty (30) days prior to the
date proposed for such naming, which notice shall specify the name or names of
such lessor and such additional information as may be neces­sary or required to
permit it to be included on the policy(ies) of insurance."


5.9.
Section 32.1 is hereby deleted in its entirety and a new Section 32.1 is added
as follows:

"32.1 All of the respective covenants and obligations of each of the
Participants set forth and contained in the Project Agreements shall bind and
shall be and become the respective covenants and obligations of:


"32.1.1    Each such Participant;








-9-

--------------------------------------------------------------------------------





"32.1.2    All mortgagees, trustees and secured parties under all present and
future mortgages, indentures and deeds of trust, and security agreements which
are or may become a lien upon any of the interests of such Participant in
ANPP; provided, however, that such covenants and obligations shall become
binding upon such par­ties  only at the time of taking possession;


"32.1.3    All receivers, assignees for the ben­efit of creditors, bankruptcy
trustees and ref­erees of such Participant;


"32.1.4    All lessors under all future sale and leaseback transactions (or
other person described in Section 15.l.2 hereof) involving interests in ANPP;
provided, however, that such covenants and obligations shall become binding
on such lessors (or other persons) only in accordance with Section 15.2.2
hereof;


"32.1.5    All receivers, assignees for the ben­efit of creditors, bankruptcy
trustees and ref­erees of such lessors;


"32.1.6    All Transferees pursuant to Section 15.10 hereof; provided, however,
that such cove­nants and obligations shall become binding on a Transferee only
in accordance with Section 15.10.2 hereof;


"32.1.7    All other persons, firms, partner­ships or corporations claiming
through or under any of the foregoing; and


"32.1.8    Any successors or assigns of any of those mentioned in Sections
32.1.1 through 32.1.7 hereof,


"and shall be covenants and obligations running with such Participant's
respective rights, titles and interests in ANPP and in, to and under the Project
Agreements, and shall be for the benefit of the respective rights, titles
and interests of the Participants and their respective successors and assigns,
in and to ANPP. It is the spe­cific intention of this provision that all such
covenants and obligations shall be binding upon any party which acquires any of
the rights, titles and interests of any such Participant in ANPP or in, to and
under· the Project Agreements and that all of the above-described persons
and groups shall be obligated to use such Participant's




-10-

--------------------------------------------------------------------------------







rights, titles and interests in ANPP and/or in, to or under the Project
Agreements for the purpose of discharg­ing its covenants and obligations under
the Project Agreements: except (i) that in the case of a partial assignment the
assignee shall only be required to share in the cost of fulfilling the covenants
and obligations of the assigning Participant in, to and under the Project
Agreements to an extent proportionate or attributable to such assignment, (ii)
the rights and obligations of any Fuel Lessor of any Participant shall be
governed by the provisions of Section 15.4 hereof and (iii) the rights
and obligations of any person specified in Sections 32.1.2, 32.1.4 and 32.1.6
hereof shall be gov­erned as set forth in such Sections."


5.10.
Except as provided herein, the Participation Agreement, as amended by this
Amendment No. 10, shall remain in full force and effect.

6.
Execution by Counterparts:

6.1.
This Amendment No .10 may be executed in any number of counterparts, and upon
execution by all Participants, each executed counterpart shall have the same
force and effect as an original instrument and as if all Participants had signed
the same instrument. Any signature page of this Amendment No. 10 may be detached
from any counterpart of this Amendment No. 10 without impairing the legal effect
of any signatures thereon, and may be attached to another counterpart of this
Amendment No. 10 identical in form hereto but having attached to it one or more
signature pages.









-11-

--------------------------------------------------------------------------------





7.    Signature Clause:
7.1.
The signatories hereto represent that they have been appropriately authorized to
enter into this Amendment No. 10 on behalf of the party for whom they sign. This
Amendment No. 10 is hereby executed as of the 21st day of November, 1985.



 
section141a02.jpg [section141a02.jpg]
 
ARIZONA PUBLIC SERVICE COMPANY
 
 
 
 
 
 
By
/s/ [ILLEGIBLE]
 
 
Its
Chief Executive Officer
 
 
 
 
 
 
SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT AND POWER DISTRICT
ATTEST AND COUNTERSIGN:
 
 
 
 
 
 
By
 
Its
 
 
Its
 
 
 
 
 
 
 
 
 
SOUTHERN CALIFORNIA EDISON COMPANY
 
 
 
 
 
 
 
 
By
 
 
 
 
Its
 
 
 
 
 
 









-12-

--------------------------------------------------------------------------------





7.
Signature Clause:

7.1.
The signatories hereto represent that they have been appropriately authorized to
enter into this Amendment No. 10 on behalf of the party for whom they sign. This
Amendment No. 10 is hereby executed as of the _______ day of October, 1985.



 
 
 
ARIZONA PUBLIC SERVICE COMPANY
 
 
 
 
 
 
 
By
 
 
 
 
Its
 
 
 
 
 
 
 
 
SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT AND POWER DISTRICT
ATTEST AND COUNTERSIGN:
 
 
/s/ [ILLEGIBLE]
 
By
/s/ [ILLEGIBLE]
Its
Secretary
 
Its
President
 
section26.jpg [section26.jpg]
 
 
 
 
 
SOUTHERN CALIFORNIA EDISON COMPANY
 
 
 
 
 
 
 
 
By
 
 
 
 
Its
 
 
 
 
 
 













-12-

--------------------------------------------------------------------------------





7.
Signature Clause:

7.1.
The signatories hereto represent that they have been appropriately authorized to
enter into this Amendment No. 10 on behalf of the party for whom they sign. This
Amendment No. 10 is hereby executed as of the _______ day of October, 1985.



 
 
 
ARIZONA PUBLIC SERVICE COMPANY
 
 
 
 
 
 
 
By
 
 
 
 
Its
 
 
 
 
 
 
 
 
SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT AND POWER DISTRICT
ATTEST AND COUNTERSIGN:
 
 
 
 
By
 
Its
 
 
Its
 
 
 
 
 
 
 
 
 
SOUTHERN CALIFORNIA EDISON COMPANY
 
section29.jpg [section29.jpg]
 
 
 
 
 
By
/s/ [ILLEGIBLE]
 
 
Its
 
 
 
 
 











-12-

--------------------------------------------------------------------------------





 
 
 
PUBLIC SERVICE COMPANY OF NEW MEXICO
 
 
 
 
 
 
 
By
/s/ [ILLEGIBLE]
 
 
 
Its
Senior Vice President Power Supply
 
 
 
 
 
 
 
EL PASO ELECTRIC COMPANY
 
 
 
 
 
 
 
 
By
 
 
 
 
Its
 
 
 
 
 
 
 
 
 
SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY, doing business in the State of
Arizona as SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY ASSOCIATION
ATTEST:
 
 
 
 
 
 
By
 
Its
 
 
Its
 
 
 
 
 
 









-13-

--------------------------------------------------------------------------------





 
 
 
PUBLIC SERVICE COMPANY OF NEW MEXICO
 
 
 
 
 
 
 
By
 
 
 
 
Its
 
 
 
 
 
 
 
 
EL PASO ELECTRIC COMPANY
 
 
 
 
 
 
 
 
By
/s/ [ILLEGIBLE]
 
 
 
Its
Senior Vice President
 
 
 
 
 
 
 
 
SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY, doing business in the State of
Arizona as SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY ASSOCIATION
ATTEST:
 
 
 
 
 
 
By
 
Its
 
 
Its
 
 
 
 
 
 





-13-

--------------------------------------------------------------------------------





 
 
 
PUBLIC SERVICE COMPANY OF NEW MEXICO
 
 
 
 
 
 
 
By
 
 
 
 
Its
 
 
 
 
 
 
 
 
EL PASO ELECTRIC COMPANY
 
 
 
 
 
 
 
 
By
 
 
 
 
Its
 
 
 
 
 
 
 
 
 
SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY, doing business in the State of
Arizona as SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY ASSOCIATION
ATTEST
 
 
 
/s/ [ILLEGIBLE]
 
By
/s/ [ILLEGIBLE]
Its
Asst. Secretary
 
Its
President
 
 
 
 
 







-13-

--------------------------------------------------------------------------------





STATE OF ARIZONA
)
 
 
 
 
)
ss.
 
 
County of Maricopa
)
 
 
 



On this _21st_ day of __November__, 1985 before me, the undersigned Notary
Public, personally appeared ___Keith L. Turley________ who acknowledged himself
to be the Chairman of the Board of ARIZONA PUBLIC SERVICE COMPANY, an Arizona
corporation, and that as such officer, being authorized so to do, executed the
foregoing instrument for the purposes therein contained by signing the name of
the corporation by himself as such Chief Executive Officer .


IN WITNESS WHEREOF, I have hereunto set my hand and official seal.
 
 
 
/s/ [ILLEGIBLE]
 
 
 
Notary Public
My commission expires:
 
 
 
 
 
 













-14-

--------------------------------------------------------------------------------





STATE OF ARIZONA
)
 
 
 
 
)
ss.
 
 
County of Maricopa
)
 
 
 





On this _5th_ day of __November__, 1985 before me, the undersigned Notary
Public, personally appeared ___JOHN R. LASSEN________ and ___PAUL D.
RICE________ who acknowledged themselves to be the _____PRESIDENT_____ and
_____SECRETARY_____ of SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT AND POWER
DISTRICT, an Arizona agricultural improvement district, and that they as such
officers, being authorized so to do, executed the foregoing instrument for the
purposes therein contained by signing the name of the district by themselves as
such ____PRESIDENT_____ and _____SECRETARY_____.


IN WITNESS WHEREOF, I have hereunto set my hand and official seal.


donesmitha01.jpg [donesmitha01.jpg]
 
/s/ [ILLEGIBLE]
 
 
 
Notary Public
My commission expires:
 
 
 
 
 
 
 











-15-

--------------------------------------------------------------------------------





STATE OF CALIFORNIA
)
 
 
 
 
)
ss.
 
 
County of Los Angeles
)
 
 
 





On this _21st_ day of __November__, 1985 before me, the undersigned Notary
Public, personally appeared ______[ILLEGIBLE]_____ who acknowledged himself to
be the Exec. Vice President_ of SOUTHERN CALIFORNIA EDISON COMPANY, a California
corporation, and that as such officer, being authorized so to do, executed the
foregoing instrument for the purposes therein contained by signing the name of
the corporation by himself as such Exec. Vice President_.


IN WITNESS WHEREOF, I have hereunto set my hand and official seal.




 
 
 
/s/ [ILLEGIBLE]
 
 
 
Notary Public
My commission expires:
 
 
 
 
 
section21.jpg [section21.jpg]
 
 
 

















-16-

--------------------------------------------------------------------------------





STATE OF NEW MEXCO
)
 
 
 
 
)
ss.
 
 
County of Bernalillo
)
 
 
 



On this _31st_ day of __October__, 1985 before me, the undersigned Notary
Public, personally appeared ______J. L. Wilkins_____ who acknowledged himself to
be the Senior Vice President_ of PUBLIC SERVICE COMPANY OF NEW MEXICO, a New
Mexico corporation, and that as such officer, being authorized so to do,
executed the foregoing instrument for the purposes therein contained by signing
the name of the corporation by himself as such Senior Vice President_.


IN WITNESS WHEREOF, I have hereunto set my hand and official seal.




 
 
 
/s/ [ILLEGIBLE]
 
 
 
Notary Public
My commission expires:
 
 
 
July 1, 1988
 
 
 





exhibit1001anpppartic_image6.gif [exhibit1001anpppartic_image6.gif]








-17-

--------------------------------------------------------------------------------





STATE OF TEXAS
)
 
 
 
 
)
ss.
 
 
County of El Paso
)
 
 
 



On this _1st_ day of __November__, 1985 before me, the undersigned Notary
Public, personally appeared ______R. E. York_____ who acknowledged himself to be
the SR. Vice Pres._ of EL PASO ELECTRIC COMPANY, a Texas corporation, and that
as such officer, being authorized so to do, executed the foregoing instrument
for the purposes therein contained by signing the name of the corporation by
himself as such SR. Vice Pres._.


IN WITNESS WHEREOF, I have hereunto set my hand and official seal.


 
 
 
/s/ [ILLEGIBLE]
 
 
 
Notary Public
My commission expires:
 
 
 
7-3-89
 
 
 



exhibit1001anpppartic_image7.gif [exhibit1001anpppartic_image7.gif]








-18-

--------------------------------------------------------------------------------





STATE OF CALIFORNIA
)
 
 
 
 
)
ss.
 
 
County of Los Angeles
)
 
 
 



On this _6th_ day of __November__, 1985, before me, the undersigned Notary
Public, personally appeared ___[ILLEGIBLE]________ and ___[ILLEGIBLE]________
who acknowledged themselves to be the _____[ILLEGIBLE]____ and
____[ILLEGIBLE]_____ of SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY (doing
business in the State of Arizona as SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY
ASSOCIATION), a California joint powers agency, and that they as such officers,
being authorized so to do, executed the foregoing instrument for the purposes
therein contained by signing the name of the agency by themselves as such
_____[ILLEGIBLE]____ and ____[ILLEGIBLE]_____.




IN WITNESS WHEREOF, I have hereunto set my hand and official seal.


 
 
 
/s/ [ILLEGIBLE]
 
 
 
Notary Public
My commission expires:
 
section22.jpg [section22.jpg]
 
 
 
 
 
 
 
 















-19-